Citation Nr: 1533454	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-31 639 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right hand/finger disorder.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Betty Jones, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2010 rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2007 rating decision denied service connection claims for right hand/finger, right ankle arthritis, and erectile dysfunction.  The January 2010 decision granted service connection for PTSD, and assigned a 50 percent rating effective from December 24, 2008.  

In April 2015, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The issue of service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam.

2.  The preponderance of the evidence reflects that the Veteran does not have erectile dysfunction due to any incident of his active duty service.

3.  It is not shown that the Veteran has a current right hand or finger disorder to include as a result of his military service.

4.  For the entire appeal period, the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The Veteran's erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A right hand or finger disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  For the entire appeal period, the criteria for a schedular 70 percent rating, but no higher, for PTSD, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The Veteran was provided with the relevant notice and information in a November 2007 and October 2009 letters prior to the initial adjudication of the service connection claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a 'downstream' issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in the NOD, the Veteran took issue with the initial disability rating assigned and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), post-service VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with multiple VA examinations which are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.

The Veteran has not been afforded a VA examination to assess the nature and etiology of his erectile dysfunction or claimed right hand disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran asserts that he has erectile dysfunction, he has not asserted that it is due to any event, injury, or disease in service other than exposure to herbicides.  As discussed below, the Veteran is not competent to state the cause of his erectile dysfunction and as a result, his assertion is not probative.  His STRs are negative for any complaints of, or treatment for, erectile dysfunction.  There is no indication of record that the Veteran's erectile dysfunction may be related to service.  A remand for an examination is not warranted.

For the right hand disorder, the Veteran's STRs are negative for any complaints of, or treatment for, erectile dysfunction.  There is no indication of record that the Veteran has a current right hand or finger disorder which may be related to service.  A remand for a right hand examination is not warranted.

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that 'the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.'); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is 'satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.'  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be warranted on a secondary basis for disability that is proximately due to, the result of, aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

	A.  Erectile Dysfunction

The Veteran asserts that he has erectile dysfunction due to herbicide exposure in service.  A July 2010 VA progress note includes a diagnosis of erectile dysfunction.  During a July 2010 VA Agent Orange Registry examination, the Veteran reported he had had erectile dysfunction for the past 6 years, gradually worsening.  Etiology was noted as unknown.  

During an April 2015 Board hearing, the Veteran testified that he had had erectile dysfunction for eight or nine years.  He stated he originally saw a private physician, but he got most of his treatment from the VA system.  He reported that within a year, he was diagnosed with borderline diabetes mellitus, and he asserted there may be a connection.    

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Erectile dysfunction is not a disease presumptively associated with herbicide exposure.  Id.  

However, the Board must also consider whether the Veteran's erectile dysfunction was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran has advanced no other assertion regarding erectile dysfunction other than his belief that he is entitled to presumptive service connection because he was exposed to herbicides.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether his erectile dysfunction was directly, rather than presumptively, caused by herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  There are many potential causes for erectile dysfunction and the Veteran does not possess the specialized medical experience required to determine which of them is the etiology of his condition.  Although the Veteran is competent to state that he has erectile dysfunction, he is not competent to conclude that the cause of this condition was exposure to herbicides.  Therefore, his assertion is not competent evidence of a nexus between exposure to herbicides and erectile dysfunction.

There is no medical evidence supporting the conclusion that his erectile dysfunction was directly caused by exposure to herbicides.  As noted above, the Veteran's post-service medical records include a diagnosis of erectile dysfunction; however, the etiology was noted as unknown.  Though the Veteran testified there may be a link between his erectile dysfunction and borderline diabetes, the Veteran is not currently service connected for diabetes; therefore service connection on a secondary theory is not warranted.  

The Board also finds that symptoms of erectile dysfunction were not present during service and were not chronic after service.  The Veteran does not contend that he had chronic symptoms in service.  Further, he has informed VA that his erectile dysfunction first began in 2006, or 37 years after separation from service.  Lastly, he has not contended that his erectile dysfunction is directly related to any event, injury, or disease during his active duty service other than exposure to herbicides.  To the extent that the Veteran's April 2015 Board testimony may raise a claim for erectile dysfunction as secondary to diabetes, the Board notes that to date, the Veteran is not service-connected for diabetes; therefore, service connection on a secondary theory is not warranted.

In sum, as there is no competent evidence of record which relates any currently diagnosed erectile dysfunction to exposure to herbicides or active service, service connection for erectile dysfunction is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Right Hand and Finger Disorder

The Veteran is additionally claiming entitlement to service connection for a right hand or finger disorder.  During an April 2015 Board hearing, the Veteran testified that his thumb twitches, and he has numbness.  He claimed these were due to carrying a heavy gun with his right hand.  

A review of his post-service treatment records does not reflect any complaints or treatment for a right hand or finger disorder.  Furthermore, all VA treatment notes refer to treatment for left hand carpal tunnel syndrome, and fail to show any complaints or diagnosis of a right hand disorder.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for a right hand disorder has there been competent and credible evidence that the Veteran has any present-day right hand or finger disability.  Resultantly, service connection is not warranted because there is no current right hand or finger disability to relate or attribute to his service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).

Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.
 
	(CONTINUED ON NEXT PAGE)


III.  Increased Rating Claim

	A.  Rules and Regulations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as 'staged rating.'  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A uniform rating is warranted in this case.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 for PTSD are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  

      B.  Factual Background

In a May 2007 letter, the Veteran reported he had intrusive thoughts that had started to plague him, causing restless sleep and some anxiety.  He also stated he reacts to loud noises since Vietnam.  

During a November 2007 VA examination, the Veteran reported he ate and slept okay and spent his spare time doing things around the home and spending time with his nine year old grandson.  He stated that sometimes he felt lonely, bored, and depressed.  He also stated that sometimes the news about the war triggered the memories of his service in Vietnam.  He denied a history of suicidal ideation or self-destructive behavior.  Upon mental status evaluation, the examiner noted he was oriented as to person, place, and time.  He spoke clearly, and his answers were coherent and relevant.  His affect was congruent.  Mood was one of depression.  He denied suicidal or homicidal thoughts.  He denied hallucinations or delusions.  His memory for recent and remote events was good, and he was able to manage his benefits.  There was no impairment of thought process, social functioning or post military stressors and normal activities of daily living.  The diagnosis was depressive disorder, with an assigned GAF score of 68.

In a June 2009 statement, A. M., M.D., the Veteran's treating psychiatrist stated that the Veteran had reported chronic hyperarousal symptoms of sleep with frequent awakenings, hypervigilance, startle behaviors, concentration problems and irritability.  He stated little things upset him and he could fly off the handle quickly resulting in anger issues and verbal altercations.  The Veteran complained of avoidance and numbing behaviors including a desire to block out events associated with Vietnam, avoiding people, places, things and thoughts, feelings, and actions associated with Vietnam.  The Veteran reported feelings of detachment and demonstrated constricted affect.  He also indicated had lost interest in activities since he returned to the States.  The physician stated that the overall prognosis of significant improvement was guarded.  The Veteran had indicated his PTSD symptoms affect his daily social, occupational, and family functioning as he preferred to be away from people and did not go out socially.  He reported deficiencies in family relations, judgment, thinking, and mood.  The Veteran also reported depressive symptoms affecting his ability to function independently.  He reported neglect of hygiene and personal appearance.  The Veteran stated he had impaired impulse control and difficulty adapting to stressful circumstances.  Lastly, the Veteran indicated an inability to establish and maintain effective relationships.  The overall GAF score was 40.

In a July 2009 statement from the Veteran's treating counselor, the Veteran stated he had experienced increased cognitive/emotional impairment due to persistently increasing anger management problems dating to date of discharge from military activity.  The Veteran reported several incidents where he was involved in physical altercations during and following military service, the most problematic being those involving the work place.  He stated he had at least one legal charge of assault and battery.  She noted that the Veteran's PTSD was manifested by intrusive memories and recollections of combat service in Vietnam, and brief dissociative episodes (flashbacks).  The Veteran complained of irritability, survivor guilt, social impairment with reduced social interaction, and almost constant isolation, reduced frustration tolerance, sleep disturbance, anger, and often unexplained rage.  The Veteran also reported emotional numbness, avoidance of reminders of trauma, hypervigilance, and exaggerated startle response.  The counselor stated that the Veteran frequently experienced occupational and social impairment; with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to such symptoms as: intrusive thoughts that interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of rage and potential violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships aside from marriage.  The assigned GAF score was 40.  The diagnosis was chronic, severe, and permanent posttraumatic stress disorder secondary to combat in Vietnam.  

During a July 2010 VA examination, the Veteran reported he had been married for 35 years and he retired four months ago from the Air Mark Uniform Company.  He stated that since he retired, he thought about the past, about his experiences in Vietnam more often.  Upon mental status evaluation, the Veteran was oriented as to person, place, and time.  He spoke clearly and his answers were coherent and relevant.  He denied suicidal or homicidal thoughts.  He also denied hallucinations or delusions and his mood was one of depression.  His memory for recent and remote events was good.  The examiner found no impairment of thought process, social functioning, or post military stressors and normal activities of daily living.  The diagnosis was depressive disorder with a GAF score of 68. 

The Veteran underwent another VA examination in October 2012.  At that time, the examiner noted the Veteran's PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported he had been married to his wife for 42 years, and had good relationships with his two grown daughters.  Other than family, the Veteran indicated he socialized with his neighbor and a few friends.  He stayed in touch with former co-workers.  He left his work three months earlier and had been driving a truck on a temporary, part-time basis.  The job was supposed to last six months, but he stayed there a year.  He retired from the same company a year earlier and had worked there full-time for 10 years.  During the past year, he did not miss any work due to his PTSD, and he got along well with other co-workers.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner noted his symptoms had decreased in the past year as a result of treatment.  His PTSD and depression were severe, but at the end of treatment in September 2012, his depression was minimal and his PTSD symptoms were mild. 

During an April 2015 Board hearing, the Veteran reported symptoms of sleep impairment and social isolation.  He reported he was often worried he might explode or harm someone, so he preferred to stay by himself.  He endorsed symptoms of homicidal ideation.  He stated he had problems at work and with co-workers due to his PTSD.  He reported he retired early in 1990 and had not worked since that time.  He stated that his symptoms seemed to be worsening as he was not around the same people any more.  He reported he preferred his PTSD group over his friends. 

VA progress notes are consistent with the private and VA examinations. 

The Board finds that the Veteran has shown occupational and social impairment, with deficiencies in most areas due to his psychiatric disorder, currently diagnosed as dysthymia with somatic features.  The Veteran's disability has been described as severe, which is consistent with the GAF scores, all in the same basic range and reflective of serious impairment.  However, the Veteran does not meet the criteria for a total schedular rating.  The Veteran does not have gross impairment in thought processes or communication.  Though the July 2009 private examiner indicated the Veteran endorsed symptoms of neglect of hygiene, VA examinations have consistently noted he was neat and clean upon examination and able to perform activities of daily living.  During the July 2009 private evaluation, the Veteran also reported depression affecting his ability to function independently; however, according to the October 2012 VA examination, he was working during that time with no problems with co-workers.  The Veteran does not suffer from persistent delusions or hallucinations.  His behavior was not grossly inappropriate.  The Veteran is oriented to time and place.  The Veteran consistently had shown a good memory.  Accordingly, the Board concludes that the criteria for a 100 percent schedular rating are not met.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas as symptoms comparable to those listed with the 100 percent criteria were not indicated.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent.

      C.  Additional Considerations

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There were no hospitalizations and marked interference with employment beyond what is specifically described in the rating criteria already is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

As a final matter, the Board notes that under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to total disability rated based on individual unemployability due to service-connected disabilities (hereinafter 'TDIU').  Although during the April 2015 hearing, the Veteran reported he retired in 1990 due to his PTSD symptoms, it was noted on examination in October 2012 that the Veteran only recently stopped working and his PTSD did not cause any missed time from work; hence any development or consideration under Rice is rendered moot.


ORDER

Entitlement to service connection for a right hand/finger disorder is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure, is denied.

Entitlement to an initial rating of 70 percent, but no higher, for posttraumatic stress disorder is granted, subject to the rules governing the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)



REMAND

During his April 2015 Board hearing, the Veteran reported he injured his right ankle jumping from a truck while in Vietnam.  He stated that his ankle was wrapped at that time.  He asserted that his ankle had bothered him since that time.  He reported that he had been diagnosed with arthritis of the right ankle.  Post-service treatment records do not reflect a current diagnosis of a right ankle disorder.  However, as the claim is being remanded for an examination, the AOJ should also request the Veteran identify any outstanding treatment records related to his claimed right ankle disorder.  The Veteran has not been afforded a VA examination to ascertain the etiology of his claimed right ankle disorder.  In light of his testimony, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed right ankle disorder.  After the Veteran has signed the appropriate releases, those records not included in the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination for his right ankle disorder.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide an opinion as to whether any diagnosed right ankle disorder is at least as likely as not (50 percent or greater likelihood) related to service.  

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


